FILED

JUN 7 ‘ 2010
UNITED STATES DISTRICT COURT mem U_S_ Dismct & Bank,uptcy
FOR THE DISTRICT OF CC)LUMBIA Courts for the Distri°ct of Co|umbla
UNITED STATES OF Al\/[ERICA
v.  Cn`minal Action No.: lO-O067 (RMU)

LAWRENCE HOES,
Defendant.
ORDER

This matter is before the court on the Report and Recominendation of Magistrate Judge
Kay recommending that the trial court accept the defendant’s plea of guilty. Based on a plea
hearing conducted by Judge Kay on May 28, 2010, and in accordance with the requirements of
Federal Rule of Crimiiial Procedure l l, Judge Kay found that the plea of guilty was knowingly
and voluntarily made by the defendant, who was competent and fully understood the nature and
the consequences of entering such a plea. Having reviewed the Report and Recoinmendation and
Judge Kay’s findings, it is this 7th day of June, 2()1(), hereby

ORDERED that Judge Kay’s Report and Recominendation is adopted in full; and it is

FURTHER ORDERED that the defendant’s plea of guilt is accepted; and it is

ORDERED that the sentencing in this matter shall be held on July 26, 2010 at ll:3O
a.m.; and it is

FURTHER ORDERED that the probation officer assigned to this case disclose the draft
pre-sentence investigation report to the parties on or before June 28, 2010; and it is

ORDERED that counsel submit objections (if any) to the probation officer on or before
July 6, 2010; and it is

FURTHER ORDERED that the probation officer disclose to the parties and file with the
court the final pre-sentence iiivestigation report on or before July 13, 201 O; and it is

ORDERED that any party wishing to submit a memorandum in aid of sentencing must

do so no later than July ]9, 201 O, with responses (ifany) due on or before July 2l , 20lO. These
memoranda and any responses thereto must cite to supporting legal authority.

SO ORDERED.

 

icardo M. Urbina
United States District Judge